Citation Nr: 1307453	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  00-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Maury J. Mechanick, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for sleep apnea.

In April 2001, the Veteran provided testimony during a videoconference hearing before the undersigned.  A transcript is of record.  

The Board remanded the claim for additional development in July 2001 and December 2003.  In September 2005, the Board denied entitlement to service connection for sleep apnea.  In June 2007, the United States Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand, vacated the Board's denial of service connection for sleep apnea and remanded the matter for further evidentiary development.  The Board remanded the claim again in May 2008.

In November 2010, the Board again denied entitlement to service connection for sleep apnea and the Veteran appealed the claim to the Court.  In a February 2012 memorandum decision, the Court vacated the Board's November 2010 decision denying service connection for sleep apnea and remanded it for further development and consideration.  In October 2012, the Board obtained an outside medical opinion from the Veterans Health Administration (VHA opinion).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, current sleep apnea manifested during active military service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting service connection for sleep apnea, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current sleep apnea manifested during service.  The disability was first diagnosed following an October 1988 sleep study and he has been treated with a continuous positive airway pressure (CPAP) machine ever since.  Therefore, the first criterion-a current disability-has been demonstrated.  

Service treatment records are negative for any treatment or diagnosis of sleep apnea.  However, the Veteran and his former spouse have asserted that the Veteran's symptoms, including loud snoring, choking, breathing cessation, fatigue, difficulty concentrating, and daytime sleepiness began during active service.  In an October 2004 statement, the Veteran's ex-wife stated that prior to his service in 1967, the Veteran had uneventful and tranquil sleep.  When she joined him in Germany, however, she witnessed him snore loudly, stop breathing, wake up, and go back to snoring again once he fell back asleep.  In a statement that same month, the Veteran stated that while he was not diagnosed with the disability until 1988, his reported symptoms began during service.  

A May 2004 VA examiner, who provided a negative opinion based upon the absence of reported symptoms during service, did not have the benefit of the Veteran's ex-wife's lay statements noted above.  Her statements corroborated the Veteran's statements regarding his in-service symptoms.  

A second examination was provided in July 2008.  In the opinion, the VA examiner noted the absence of medical evidence of sleep apnea or symptoms but did note the ex-wife's lay statements regarding in-service symptoms.  The examiner stated that current chest X-ray reports were negative for any chronic lung disease and then provided the opinion that it was less likely as not that the clinical onset of sleep apnea began while the Veteran was in active service in Germany in 1967.  The examiner did not provide any additional information or rationale to support this opinion.  

Most recently, the Board obtained a VHA opinion from a medical director of a VA sleep disorders laboratory.  The physician noted the lay statements of the Veteran and his ex-wife and stated that the reported in-service symptoms were suggestive of sleep apnea.  The physician also noted that while some examinations during or since service revealed normal results regarding the lungs and heart, as sleep apnea was a collapse of the upper airway during sleep, a daytime physical examination could be completely normal in patients with the disability.  The standard of diagnosis is through overnight sleep study, which was not performed until 1988, when the Veteran was diagnosed with sleep apnea.  Other types of examinations which could have led to a diagnosis, including that of neck circumference and oropharyngeal examinations were not assessed.  The physician concluded based on the foregoing that it is likely that the Veteran's sleep apnea had its clinical onset during service.  

The Board recognizes the significant gap of time between the reported onset of symptoms in service and the first diagnosis or treatment of sleep apnea in 1988.  However, the Veteran has stated throughout this appeal that he did not understand what his symptoms were at the time and did not know he had a disability which could be treated until he first went for the sleep study in 1988.  

While the lack of clinical evidence of obstructive sleep apnea in service and the negative VA opinions weight against the claim; the lay testimony of continuous symptoms and the VHA opinion by the Director of a VA sleep disorders laboratory are favorable to the claim.  The Board finds that the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current sleep apnea and service; therefore, service connection is warranted sleep apnea and the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


